  Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 1 of 77 PageID 273



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 I & I HAIR CORPORATION,

      Plaintiff,

      v.                                     Civ. No. 3:18-cv-3254-M

 BEAUTY PLUS TRADING CO., INC. DBA
 JANET COLLECTION,

      Defendant.


  APPENDIX IN SUPPORT OF MOTION TO HOLD DEFENDANT AND RELATED
ENTITY HAIR PLUS TRADING CO., INC. DBA FEMI COLLECTION IN CONTEMPT
   FOR VIOLATION OF AMENDED CONSENT JUDGMENT AND PERMANENT
                           INJUNCTION



Date: March 3, 2020



                                               Respectfully submitted,

                                               I & I HAIR CORPORATION

                                               /s/ Papool S. Chaudhari_________
                                               SUL LEE
                                               State Bar No.24078844
                                               PAPOOL CHAUDHARI
                                               State Bar No. 24076978
                                               SUL LEE LAW FIRM PLLC
                                               3030 LBJ Fwy, Suite 1130
                                               Dallas, Texas 75234
                                               sul@sulleelaw.com
                                               pchaudhari@sulleelaw.com
                                               Tel. (214) 206-4064
                                               Fax. (214) 206-4068

                                               ATTORNEYS FOR PLAINTIFF


                                       1
  Case 3:18-cv-03254-M Document 31 Filed 03/03/20              Page 2 of 77 PageID 274




                               CERTIFICATE OF SERVICE

I certify that all counsel of record was served with this document on March 3, 2020 through the
CM/ECF system.

                                                          /s/ Papool S. Chaudhari
                                                          Papool S. Chaudhari




                                              2
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 3 of 77 PageID 275




             ([KLELW$




                                                   APPENDIX PAGE 0001
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 4 of 77 PageID 276




                                                   APPENDIX PAGE 0002
     Case 3:18-cv-03254-M Document 31 Filed 03/03/20                 Page 5 of 77 PageID 277



WKDWLVNHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODU
SUDFWLFH RI WKLV DFWLYLW\ 7KH SKRWRJUDSK FOHDU VKRZV SURGXFWV IURP %HDXW\ 3OXV EHDULQJ WKH
³(=%5$,'´WUDGHPDUN
    
     $WWDFKHGDV([KLELW)LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\E\, ,VDOHV
PDQDJHU6RR-XQJ+DQRQ6HSWHPEHULQ-DFNVRQ71,WLVDUHFRUGWKDWZDVPDGHDWRU
QHDUWKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUG
WKDWLVNHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODU
SUDFWLFH RI WKLV DFWLYLW\ 7KH SKRWRJUDSK FOHDU VKRZV SURGXFWV IURP %HDXW\ 3OXV EHDULQJ WKH
³(=%5$,'´WUDGHPDUN
    
     $WWDFKHGDV([KLELW*LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\E\, ,VDOHV
PDQDJHU6RR-XQJ+DQRQ6HSWHPEHULQ-DFNVRQ71,WLVDUHFRUGWKDWZDVPDGHDWRU
QHDUWKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUG
WKDWLVNHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODU
SUDFWLFH RI WKLV DFWLYLW\ 7KH SKRWRJUDSK FOHDU VKRZV SURGXFWV IURP %HDXW\ 3OXV EHDULQJ WKH
³(=%5$,'´WUDGHPDUN
  
   $WWDFKHGDV([KLELW+LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\, ,VDOHV
PDQDJHU0LQ6X:RQRQ6HSWHPEHULQ.DQVDV&LW\02,WLVDUHFRUGWKDWZDVPDGH
DW RU QHDU WKH WLPH E\²RU IURP LQIRUPDWLRQ WUDQVPLWWHG E\²VRPHRQH ZLWK NQRZOHGJH ,W LV D
UHFRUGWKDWLVNHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVD
UHJXODUSUDFWLFHRIWKLVDFWLYLW\7KHSKRWRJUDSKFOHDUVKRZVER[HVIURP%HDXW\3OXVEHDULQJWKH
³(=%5$,'´WUDGHPDUN
  
   $WWDFKHGDV([KLELW,LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\, ,VDOHVPDQDJHU
6RR-XQJ+DQRQ6HSWHPEHULQ&ODUNVYLOOH71,WLVDUHFRUGWKDWZDVPDGHDWRUQHDU
WKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUGWKDWLV
NHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODUSUDFWLFH
RIWKLVDFWLYLW\7KHSKRWRJUDSKFOHDUVKRZVSURGXFWVIURP%HDXW\3OXVEHDULQJWKH³(=%5$,'´
WUDGHPDUN
  
   $WWDFKHGDV([KLELW-LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\, ,VDOHVPDQDJHU
6RR-XQJ+DQRQ6HSWHPEHULQ&ODUNVYLOOH71,WLVDUHFRUGWKDWZDVPDGHDWRUQHDU
WKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUGWKDWLV
NHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODUSUDFWLFH
RI WKLV DFWLYLW\ 7KH SKRWRJUDSK FOHDU VKRZV SURGXFWV IURP )HPL EHDULQJ WKH ³(=%5$,'´
WUDGHPDUN
  
   $WWDFKHGDV([KLELW.LVDWUXHDQGFRUUHFWFRS\RIDSKRWRJUDSKWDNHQE\, ,VDOHV
PDQDJHU6RR-XQJ+DQRQ6HSWHPEHULQ*DOODWLQ71,WLVDUHFRUGWKDWZDVPDGHDWRU
QHDUWKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUG
WKDWLVNHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODU
SUDFWLFHRIWKLVDFWLYLW\7KHSKRWRJUDSKFOHDUVKRZVSURGXFWVIURP)HPLEHDULQJWKH³(=%5$,'´
WUDGHPDUN
  

                                                   
 
                                                                       APPENDIX PAGE 0003
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 6 of 77 PageID 278




                                                   APPENDIX PAGE 0004
     Case 3:18-cv-03254-M Document 31 Filed 03/03/20               Page 7 of 77 PageID 279



PDQDJHU&KLH+DRQ)HEUXDU\LQ0DQVILHOG7;,WLVDUHFRUGWKDWZDVPDGHDWRUQHDU
WKHWLPHE\²RUIURPLQIRUPDWLRQWUDQVPLWWHGE\²VRPHRQHZLWKNQRZOHGJH,WLVDUHFRUGWKDWLV
NHSWLQWKHFRXUVHRIUHJXODUO\FRQGXFWHGDFWLYLW\RI, ,0DNLQJWKLVUHFRUGZDVDUHJXODUSUDFWLFH
RI WKLV DFWLYLW\ 7KH SKRWRJUDSK FOHDU VKRZV SURGXFWV IURP )HPL EHDULQJ WKH ³(=%5$,'´
WUDGHPDUN
  
   $WWDFKHGDV([KLELW6DUHWUXHDQGFRUUHFWFRSLHVRIVFUHHQVKRWV,WRRNIURPWKHZHEVLWH
KWWSMDQHWFROOHFWLRQFRPRQ2FWREHU7KHVHVFUHHQVKRWVIURPWKHZHEVLWHWKDWLVUXQE\
%HDXW\3OXVVKRZWKDWWKH\ZHUHXVLQJWKH(=%5$,'WUDGHPDUNRQWKHLUVLWHZHOODIWHU6HSWHPEHU

  
   ,VZHDUXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW
  ´
    

































                                                  
 
                                                                     APPENDIX PAGE 0005
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 8 of 77 PageID 280




                                                   APPENDIX PAGE 0006
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 9 of 77 PageID 281




             ([KLELW%




                                                   APPENDIX PAGE 0007
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 10 of 77 PageID 282




                                                   APPENDIX PAGE 0008
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 11 of 77 PageID 283




              ([KLELW&




                                                   APPENDIX PAGE 0009
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 12 of 77 PageID 284




                                                   APPENDIX PAGE 0010
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 13 of 77 PageID 285




             ([KLELW'




                                                   APPENDIX PAGE 0011
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 14 of 77 PageID 286




                                                   APPENDIX PAGE 0012
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 15 of 77 PageID 287




              ([KLELW(




                                                   APPENDIX PAGE 0013
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 16 of 77 PageID 288




                                                   APPENDIX PAGE 0014
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 17 of 77 PageID 289




              ([KLELW)




                                                   APPENDIX PAGE 0015
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 18 of 77 PageID 290




                                                   APPENDIX PAGE 0016
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 19 of 77 PageID 291




             ([KLELW*




                                                   APPENDIX PAGE 0017
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 20 of 77 PageID 292




                                                   APPENDIX PAGE 0018
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 21 of 77 PageID 293




             ([KLELW+




                                                   APPENDIX PAGE 0019
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 22 of 77 PageID 294




                                                   APPENDIX PAGE 0020
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 23 of 77 PageID 295




               ([KLELW,




                                                   APPENDIX PAGE 0021
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 24 of 77 PageID 296




                                                   APPENDIX PAGE 0022
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 25 of 77 PageID 297




               ([KLELW-




                                                   APPENDIX PAGE 0023
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 26 of 77 PageID 298




                                                   APPENDIX PAGE 0024
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 27 of 77 PageID 299




             ([KLELW.




                                                   APPENDIX PAGE 0025
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 28 of 77 PageID 300




                                                   APPENDIX PAGE 0026
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 29 of 77 PageID 301




              ([KLELW/




                                                   APPENDIX PAGE 0027
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 30 of 77 PageID 302




                                                   APPENDIX PAGE 0028
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 31 of 77 PageID 303




            ([KLELW0




                                                   APPENDIX PAGE 0029
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 32 of 77 PageID 304




                                                   APPENDIX PAGE 0030
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 33 of 77 PageID 305




             ([KLELW1




                                                   APPENDIX PAGE 0031
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 34 of 77 PageID 306




                                                   APPENDIX PAGE 0032
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 35 of 77 PageID 307




             ([KLELW2




                                                   APPENDIX PAGE 0033
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 36 of 77 PageID 308




                                                   APPENDIX PAGE 0034
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 37 of 77 PageID 309




              ([KLELW3




                                                   APPENDIX PAGE 0035
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 38 of 77 PageID 310




                                                   APPENDIX PAGE 0036
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 39 of 77 PageID 311




             ([KLELW4




                                                   APPENDIX PAGE 0037
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 40 of 77 PageID 312




                                                   APPENDIX PAGE 0038
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 41 of 77 PageID 313




              ([KLELW5




                                                   APPENDIX PAGE 0039
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 42 of 77 PageID 314




                                                   APPENDIX PAGE 0040
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 43 of 77 PageID 315




              ([KLELW6




                                                   APPENDIX PAGE 0041
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 44 of 77 PageID 316




                                                   APPENDIX PAGE 0042
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 45 of 77 PageID 317




                                                   APPENDIX PAGE 0043
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 46 of 77 PageID 318




                                                   APPENDIX PAGE 0044
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 47 of 77 PageID 319




                                                   APPENDIX PAGE 0045
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 48 of 77 PageID 320




              ([KLELW7




                                                   APPENDIX PAGE 0046
01012323                                                45678965ÿ 85ÿ865ÿ89ÿ4 
             Case 3:18-cv-03254-M Document 31 Filed 03/03/20                             Page 49 of 77 PageID 321
          )*+,-.ÿ0,1,-2ÿ31,-*,ÿ1*.ÿ451.-6157ÿ899+:-
          ;<6-=0+,-ÿ>*.-?=0-15:@=ABC=DE<2215F=DG+.-2=H<*,1:,2=IJG2+*-22=-J+Kÿ1E-5,2=L-M2=;-EN
ÿÿOPQRSTQPUVÿ     WÿOPQRSTQPUÿYZS[\P]^_[ÿ̀SQP[aÿ̀bV\STÿcOY``d
ÿÿ
efggÿijkÿljkmÿnopjmqpÿrsÿenqÿtjuÿvÿwvxyzx{vÿfgeÿ{w{w
       ÿ ÿ ÿ ÿ ÿ                                ÿ ÿ
|ÿ}868ÿÿ8ÿÿ658ÿ78ÿÿ58868ÿ89ÿ5858ÿ6687ÿ5ÿ
~S[]PRÿÿ]\ÿ]ÿÿ
                 ÿ                ÿ                ÿÿ ÿÿÿÿÿÿÿ ÿÿÿ
ÿ



 ]PRÿQPU ¡
 ¢]]RVÿQ^R ¤ÿ32¥ÿ¦ÿ30§ÿ30¨ÿ3$3ÿ3$2ÿ3©3ÿªÿ#ÿ&ÿ567«ÿ¬65ÿ8'8«ÿ8ÿ567ÿ65«ÿ­«ÿ­®ÿ6588®
 `SP£_[SV 67ÿ677¯ÿ67ÿ677¯ÿ65ÿ6858ÿ587ÿ5965ÿÿ8ÿ6715ÿ96ÿ65ÿ°4ÿ¦ &
              23(¥3¥23ÿ°4ÿ¦ ÿ±ÿ¤²³³ ¤ &ÿ23(¥(32©
 QPU
 ´PQµ_^¶ ©ÿ­²¡®ÿ| 44 ®ÿ±¡1²ÿ±¦³ ÿ±ÿ4¸| ¡ÿ°²³
 ·]RS
 `SP_QZ
 ¹TºSP »»¼½¾¿¼¾
 À_Z_^¶ÿ́Q\S °8565ÿ(%®ÿ23(¨
 ·PPS^\ (
 ÁQV_V
 ÂP_¶_^QZ (
 À_Z_^¶ÿÁQV_V
 Âµ^SP }}|¤±4ÿ#ÿ¬65ÿ¤5ÿ¤²}²4²±ÿ4 Ãÿ223©ÿ6ÿ|68ÿ¡66ÿ4 Ãÿ§©22¨
 Ä\\]P^Sbÿ] ÿ|88
 ~S[]PR
 ÅP_]P
 ~S¶_V\PQ\_]^V©03§%2$
 ´SV[P_Æ\_]^ ¤5ÿÿÿ6987ÿ6ÿ6ÿ8658ÿÿ8ÿ965ÿ48ÿ965ÿÿÿÇ¡Çÿÿ78ÿ587ÿ
 ]ÿQPU
 ObÆSÿ]ÿQPU4¡ ³È
 ~S¶_V\SP }±¤}|
 É_£SẾSQR |Ì
 Ë^R_[Q\]P
           ÿ          ÿ           ÿ           ÿ            ÿ            ÿ           ÿ
                                      =ÍÎÂYÿ=ÿ`ËOYÿË¹´YÏ=ÿ`YÄ~·Îÿ=ÿÁÐ`Ë¹Y``ÿ=ÿÎYÉÅÿ=ÿÅ~ËÑÄ·ÒÿÅÂÉË·Òÿ
                                                                                            APPENDIX PAGE 0047
98651187!"7#68"$%30&07'0(                                                                (1(
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 50 of 77 PageID 322




             ([KLELW8




                                                   APPENDIX PAGE 0048
01012323                                                45678965ÿ 85ÿ865ÿ89ÿ4 
             Case 3:18-cv-03254-M Document 31 Filed 03/03/20                             Page 51 of 77 PageID 323
          )*+,-.ÿ0,1,-2ÿ31,-*,ÿ1*.ÿ451.-6157ÿ899+:-
          ;<6-=0+,-ÿ>*.-?=0-15:@=ABC=DE<2215F=DG+.-2=H<*,1:,2=IJG2+*-22=-J+Kÿ1E-5,2=L-M2=;-EN
ÿÿOPQRSTQPUVÿ     WÿOPQRSTQPUÿYZS[\P]^_[ÿ̀SQP[aÿ̀bV\STÿcOY``d
ÿÿ
efggÿijkÿljkmÿnopjmqpÿrsÿenqÿtjuÿvÿwvxyzx{vÿfgeÿ{w{w
       ÿ ÿ ÿ ÿ ÿ                                ÿ ÿ
|ÿ}868ÿÿ8ÿÿ658ÿ78ÿÿ58868ÿ89ÿ5858ÿ6687ÿ5ÿ
~S[]PRÿÿ]\ÿ]ÿÿ
                 ÿ                ÿ                ÿÿ ÿÿÿÿÿÿÿ ÿÿÿ
ÿ



 ]PRÿQPU               ÿ4 
 ]]RVÿQ^Rÿ̀SP_[SV ¡ÿ32¢ÿ£ÿ30¤ÿ30¥ÿ3$3ÿ3$2ÿ3¦3ÿ§ÿ#ÿ&ÿ̈65ÿ8'8©ÿ̈65ÿ88©ÿª
 `\Q^RQPRÿ«aQPQ[\SPV
 «ZQ_TSR
 QPUÿ¬PQ­_^®ÿ«]RS $ÿ4¯°±¯±ÿ¡¨¯¯¡4 ÿ²¯³
 `SP_QZÿ́TµSP         ¶¶·¸¹º¸¸
 »_Z_^®ÿ¬Q\S           ¼665ÿ2½ÿ23(¥
 «PPS^\ÿ¾QV_V         (¿
 ÀP_®_^QZÿ»_Z_^®ÿ¾QV_V (¿
 ÁµZ_VaSRÿ]P         ²6ÿ2%½ÿ23(¥
 ÀÂÂ]V_\_]^
 À­^SP                 ¯}}|¡¯°4ÿ¿86ÿ}ÿ4567ÿ¡½ÿÿ¡Ã}Ã¯4Ã°ÿ° ªÿ¼  Äÿ2(3ÿª8ÿ¡99856
                       ¯88ÿ²68ÿ° ªÿ¼  Äÿ3¤3¤$
 Å\\]P^Sbÿ]ÿ~S[]PR 657ÿ²ÿ§785
 ¬_V[ZQ_TSP            °Ãÿ¡|¯²ÿÿ²¯± ÿ4Ãÿ4¨ ÿÆ¡|£Ç ÿ§¨4ÿ4Ãÿ£ ÿÈ4 Èÿ̄}¯4ÿÉÃ²ÿ4¨ ÿ²¯³ÿ̄
                       ¨Ãª°
 ObÂSÿ]ÿQPU          4¯± ²¯³
 ~S®_V\SP              }°¡}¯|
 Ê_SË¬SQRÿÌ^R_[Q\]P |Ç
           ÿ          ÿ           ÿ           ÿ            ÿ            ÿ           ÿ
                                      =ÍÎÀYÿ=ÿ`ÌOYÿÌ́¬YÏ=ÿ`YÅ~«Îÿ=ÿ¾Ð`Ì́Y``ÿ=ÿÎYÊÁÿ=ÿÁ~ÌÑÅ«ÒÿÁÀÊÌ«Òÿ




                                                                                            APPENDIX PAGE 0049
98651187!"7#68"$%30&07'$(                                                            (1(
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 52 of 77 PageID 324




             ([KLELW9




                                                   APPENDIX PAGE 0050
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 53 of 77 PageID 325




                                                   APPENDIX PAGE 0051
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 54 of 77 PageID 326




                                                   APPENDIX PAGE 0052
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 55 of 77 PageID 327




            ([KLELW:




                                                   APPENDIX PAGE 0053
01012323                                        45677ÿ9ÿ6  ÿÿ45677ÿÿ  5
 j           Case 3:18-cv-03254-M Document 31 Filed 03/03/20
                               !fgGfWh[H\UgWi
                                                                             Page 56 of 77 PageID 328
                                                                                        4677577
     !"#$%$$%&    e        5677                                                                      d


    ÿ!"#$%$$%& '($))"& *"+,"!ÿ-%"% ".,/+"& ".+*"ÿ!$-$%,*0
    1*$$&2


           GHIJJKÿ567ÿL      &23ÿ$,          P
           &""ÿ&0%%0/&ÿ#*ÿQRSTTÿ%ÿ2"&,(*(&U-/

           MNOM
              V77::ÿGHIJJIJUÿ: Fÿ:97ÿ5ÿ75:7ÿÿ5
             2 ÿ:
                  ÿ5ÿ5ÿÿ5


           '($))"&
           2$
             &ÿ$
               %"*-,+,*0ÿ 3*!ÿ #ÿ
                                   2"ÿ
                                      !,0ÿ
                                         '($
                                           )ÿ3$
                                              ++
           /,4"ÿ0(ÿ+",ÿ#*ÿ50
           656ÿ7ÿÿ78ÿÿ6ÿ669:ÿ;5ÿÿ6ÿÿ<7=>ÿ?:ÿ @
           '("&$%ÿAÿ#ÿB
           56::9
             ::ÿ56:7ÿ5ÿ5:ÿ:7Cÿ:ÿ76ÿ ÿ65ÿ565ÿ ÿ ÿ6:7
                                                                                    ?3WH
                                                                                      9ÿXÿ
                                                                                          4Y 6c
                                                                                     ZI
                                                                                     ]M^ÿÿ̀![aM\b
             776 ÿDÿ67E6ÿ::ÿ Cÿ7667ÿ5677:Fÿÿÿ F6ÿÿFE656 
                                                                                APPENDIX PAGE 0054
711 5157615677                                                                       1
01012323                                      45677ÿ9   7ÿ45677ÿ  7ÿÿ46757
 g           Case 3:18-cv-03254-M Document 31 Filed 03/03/20
                               <11 5
                                                                           Page 57 of 77 PageID 329
                                                                                  TB89Cc7c9deOf
     _`aRa`b_     M        5677                                                                          ^



   67899:ÿ567ÿ;>
      ?@A?BCD7
                                                                                        9''ÿ<'-=*=4=%*ÿ%-ÿ!"##

       9         7ÿ5ÿ!"##
        512                               34                                51536
        53                                31
                                                                                          $%94ÿ&'(')*4

   & 56E7ÿ27ÿF6 5ÿ46757ÿ4152ÿ'211 ÿF 515ÿGÿ230ÿÿ6ÿ,131ÿ(16ÿH5
   '+$,('9ÿ-&%$ÿ4.'ÿ/'0ÿ-%&ÿ4&'99

           96ÿ3162ÿÿ5677ÿ ÿ65ÿ561565ÿ 2ÿ7 62ÿ1ÿ517ÿ6ÿ7 315
           46ÿ535ÿÿ6ÿ16ÿ7ÿ45677ÿ2ÿ7556762ÿ3ÿ1ÿ17ÿ5I15
           46ÿ 56ÿ=ÿ6J 162ÿ6ÿ16ÿ6ÿ 56ÿ K62ÿ=ÿ7ÿÿ45677E7ÿ56 6571
           =ÿ5 76ÿÿ6ÿÿ ÿ45677E7ÿ755671 ÿ 2ÿ5 ÿ 2ÿ 46ÿ1L15167ÿÿ1
           45677ÿ2ÿ13362ÿ6ÿ16ÿ 2ÿ 262ÿ1ÿ1ÿÿ31562ÿ ÿÿ0 
           =ÿ32ÿ766ÿÿ05765ÿ212ÿ ÿ35665ÿ3146ÿ6ÿ 6ÿ1ÿ1ÿ45677ÿ56662ÿ17ÿ 527
           =ÿ45677ÿ 76ÿÿ 17 ÿ6ÿ  ÿ1ÿ7ÿ17ÿ15ÿ ÿ 16
           =ÿ ÿ56ÿ45677ÿÿ ÿ ÿ5126ÿ 5763ÿ ÿ 5ÿ156 1                             ,14ÿ46]
                                                                                                     NO7 Pÿ
                                                                                                          RS
                                              9''ÿ$%&'ÿ'+$,('9                                      TB8
                                                        M                                            W?XÿZ[?V\
                                                                                                        ÿUC

                                                                             APPENDIX PAGE 0055
7116757 1576156777                                                                      1
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 58 of 77 PageID 330




             ([KLELW;




                                                   APPENDIX PAGE 0056
 Case 3:18-cv-03254-M Document 31 Filed 03/03/20                  Page 59 of 77 PageID 331




                                       November 19, 2019

                                                           Via email: goldbergpat@earthlink.net
                                               Via Certified Mail No. 7017 0660 0000 3878 0559,
                                                                        Return Receipt Requested
                                              Via Priority Mail No. 9410 8036 9930 0115 5110 73

Richard M. Goldberg, Attorney at Law
25 East Salem Street – Suite 419
Hackensack, New Jersey 07601

Dear Mr. Goldberg,

         This office represents I&I Hair Corporation (“I&I”) in connection with the enforcement of
its intellectual property, including, without limitation, registered trademarks such as EZ BRAID.

        As you may be aware, I&I and your client, Beauty Plus Trading Co, Inc., were in a litigation
over a trademark dispute, Case No 3:18-cv-3254-M, now a closed case in the Northern District of
Texas. In this case, the parties entered into an Agreed Consent Judgment and Permanent
Injunction, issued by the Court on June 20, 2019. The Court recently amended the Judgment to fix
a typographical error and reissued it on September 13, 2019. Please find attached as Exhibit A the
current Amended Consent Judgment and Permanent Injunction. Paragraph 10(g) of the Amended
Consent Judgment and Permanent Injunction reads:

       10.     Defendant, together with all of Defendant’s officers, agents, servants,
       employees, representatives, and assigns, and all other persons, firms or companies
       in active concert or participation with Defendant and any company directly or
       indirectly related to Defendant or directly or indirectly related to Defendant’s owner
       Chang Moo Lee are permanently enjoined and restrained from directly and
       indirectly:
       …
       (g)     registering or applying to register any trademark, service mark, domain
       name, trade name, or other source identifier or symbol of origin consisting of or
       incorporating the mark EZBRAID or any other mark that infringes or is likely to
       be confused with Plaintiff’s EZBRAID®, or any goods or services of Plaintiff, or
       Plaintiff as their source….




                                                                     APPENDIX PAGE 0057
 Case 3:18-cv-03254-M Document 31 Filed 03/03/20                 Page 60 of 77 PageID 332
Richard M. Goldberg, Attorney at Law
November 19, 2019
Page 2


       It has come to our attention that you are prosecuting a trademark application on behalf of
Beauty Plus Trading Co. for the alleged word mark, “EZ TRESS,” Serial Number 88247544. As
you may know, “Tress” is a synonym for “braid.” See the attached definition and thesaurus entries
as Exhibit B.

         “EZ TRESS” is a mark that infringes or is likely to be confused with EZBRAID. As such,
your prosecution of this mark and any and all related marks on behalf of Beauty Plus Trading Co.
is in violation of the Court’s Consent Judgment and Permanent Injunction.

          Accordingly, we demand you take the following actions immediately:

   (1)          File the necessary paperwork to abandon the EZ TRESS trademark application
                 (Serial Number 88247544) and any and all related mark applications;

   (2)          Following completion of Action #1, cease and desist from any further prosecution
                 U.S. Trademark Serial Number 88247544 and any and all other related mark
                 applications, including the prosecution of any mark using the “TRESS” or “EZ
                 TRESS”;

   (3)          Confirm that Action #1 and Action #2 have been completed and provide
                 documentation sufficient to show completion of these actions; and

   (4)          Confirm that you will comply with the Consent Judgment and Permanent
                 Injunction concerning any other trademark applications on behalf of Beauty Plus
                 Trading Co., Inc.

       Please confirm in writing no later than November 27, 2019 that you will comply with
Actions #1-4 on or before December 2, 2019. If you fail to confirm compliance and/or comply
with Actions #1-4, I&I intends to bring a motion for contempt in the Northern District of Texas
and will seek all available remedies to it for violation of the Court’s Order.

          We look forward to your prompt response.

                                                            Sincerely,


                                                            /s/ Papool Chaudhari
                                                            Papool Chaudhari




                                                                   APPENDIX PAGE 0058
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 61 of 77 PageID 333




     EXHIBIT A



                                                   APPENDIX PAGE 0059
 Case
  Case3:18-cv-03254-M
       3:18-cv-03254-M Document
                        Document3129 Filed
                                      Filed03/03/20
                                            09/13/19 Page
                                                      Page621 of
                                                              of 77 PageID257
                                                                 8 PageID  334


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 I & I HAIR CORPORATION,


      Plaintiff,


      v.                                                 Civ. No. 3:18-cv-3254-M


 BEAUTY PLUS TRADING CO., INC. DBA
 JANET COLLECTION,


      Defendant.


            AMENDED CONSENT JUDGMENT AND PERMANENT INJUNCTION



       WHEREAS, this action was commenced on December 11, 2018 by the filing of the

Summons and Complaint;

       WHEREAS, in the Complaint, Plaintiff I & I Hair Corporation ("Plaintiff") seeks

injunctive relief and monetary damages against defendant Beauty Plus Trading Co., Inc. DBA

Janet Collection ("Defendant") for infringement of Plaintiff's federally-registered trademark

EZBRAID® under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair

competition and false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a), and for substantial and related claims of trademark infringement and unfair competition

under the statutory and common laws of the State of Texas.




                                                                   APPENDIX PAGE 0060
  Case
   Case3:18-cv-03254-M
        3:18-cv-03254-M Document
                         Document3129 Filed
                                       Filed03/03/20
                                             09/13/19 Page
                                                       Page632 of
                                                               of 77 PageID258
                                                                  8 PageID  335



        WHEREAS, Defendant now stipulates and consents to this Consent Judgment and

Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

and decree herein.

        NOW THEREFORE, upon consent of the parties hereto, it is

HEREBY ORDERED, ADJUDGED, AND DECREED:


        1.      This Court has jurisdiction over the subject matter of this case and jurisdiction

over Defendant.


        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


        3.      Plaintiff is the owner of valid and subsisting United States Trademark

Registration No. 5,307,824 on the Principal Register in the United States Patent and Trademark

Office for the trademark EZBRAID® (hereinafter EZBRAID® Mark").


        4.      Plaintiff has used the EZBRAID® Mark in commerce continuously since May 25,

2016 to identify its products and services.


        5.      As a result of its widespread, continuous, and exclusive use of the EZBRAID®

Mark to identify its goods and Plaintiff as their source, Plaintiff owns valid and subsisting federal

statutory and common law rights to the EZBRAID® Mark.


        6.      Plaintiff's EZBRAID® Mark is distinctive to both the consuming public and

Plaintiff's trade.




                                                   2


                                                                       APPENDIX PAGE 0061
 Case
  Case3:18-cv-03254-M
        3:18-cv-03254-M Document
                         Document3129 Filed
                                       Filed03/03/20
                                             09/13/19 Page
                                                       Page643 of
                                                               of 77 PageID259
                                                                  8 PageID  336



       7.     As a result of Plaintiff's expenditures and efforts, the EZBRAID® Mark has come

to signify the high quality of the goods designated by the EZBRAID® Mark, and acquired

incalculable distinction, reputation, and goodwill belonging exclusively to Plaintiff.


       8.     Without Plaintiff's authorization, and upon information and belief, beginning after

Plaintiff acquired protectable exclusive rights in its EZBRAID® Mark, Defendant adopted and

began using the EZBRAID® mark and similarly confusing marks in US commerce.


       9.     Defendant's acts have caused and are likely to cause confusion, mistake, and

deception among the relevant consuming public as to the source or origin of Defendant's goods

and have deceived and are likely to deceive the relevant consuming public into believing,

mistakenly, that Defendant's goods originate from, are associated or affiliated with, or are

otherwise authorized by Plaintiff and are likely to dilute the distinctive quality of Plaintiff's

EZBRAID® Mark.


       10.    Defendant, together with all of Defendant's officers, agents, servants, employees,

representatives, and assigns, and all other persons, firms, or companies in active concert or

participation with Defendant and any company directly or indirectly related to Defendant or

directly or indirectly related to Defendant’s owner Chang Moo Lee are permanently enjoined and

restrained from directly or indirectly:


               (a)    manufacturing, distributing/providing, selling, marketing, advertising,

       promoting, or authorizing any third party to manufacture, distribute/provide, sell, market,

       advertise, or promote any goods or services bearing the mark EZBRAID or any other




                                                   3


                                                                       APPENDIX PAGE 0062
Case
 Case3:18-cv-03254-M
      3:18-cv-03254-M Document
                       Document3129 Filed
                                     Filed03/03/20
                                           09/13/19 Page
                                                     Page654 of
                                                             of 77 PageID260
                                                                8 PageID  337



    mark that is a counterfeit, copy, simulation, confusingly similar variation, or colorable

    imitation of Plaintiff's EZBRAID® mark;


            (b)   engaging in any activity that infringes Plaintiff's rights in its EZBRAID®

    mark;


            (c)   engaging in any activity constituting unfair competition with Plaintiff;


            (d)   engaging in any activity that is likely to dilute the distinctiveness of

    Plaintiff's EZBRAID® mark;


            (e)   making or displaying any statement, representation, or depiction that is

    likely to lead the public or the trade to believe that (i) Defendant's goods are in any

    manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

    associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff's goods are in

    any manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

    associated, affiliated, or otherwise connected with Defendant;


            (f)   using or authorizing any third party to use in connection with any

    business, goods, or services any false description, false representation, or false

    designation of origin, or any marks, names, words, symbols, devices, or trade dress that

    falsely associate such business, goods, and/or services with Plaintiff or tend to do so;


            (g)   registering or applying to register any trademark, service mark, domain

    name, trade name, or other source identifier or symbol of origin consisting of or

    incorporating the mark EZBRAID or any other mark that infringes or is likely to be


                                               4


                                                                   APPENDIX PAGE 0063
 Case
  Case3:18-cv-03254-M
       3:18-cv-03254-M Document
                        Document3129 Filed
                                      Filed03/03/20
                                            09/13/19 Page
                                                      Page665 of
                                                              of 77 PageID261
                                                                 8 PageID  338



       confused with Plaintiff's EZBRAID® mark, or any goods or services of Plaintiff, or

       Plaintiff as their source; and


               (h)    aiding, assisting, or abetting any other individual or entity in doing any act

       prohibited by paragraph 11(a) through paragraph 11(g) 10(a) through paragraph 10(g).


       11.     Defendant shall file with the court and serve upon Plaintiff's counsel within thirty

(30) days after entry of this Consent Judgment and Permanent Injunction a report in writing,

under oath, setting forth in detail the manner and form in which Defendant has complied

therewith.


       12.    This Consent Judgment and Permanent Injunction shall be binding upon and shall

inure to the benefit of the parties and their respective heirs, successors, assigns, and acquiring

companies.


       13.    If Defendant or any company directly or indirectly related to Chang Moo Lee is

found by the Court to be in contempt of, or otherwise to have violated this Consent Judgment

and Permanent Injunction, the parties agree that Plaintiff shall be entitled to all available relief

which it may otherwise request from the Court, including sanctions for contempt, damages,

injunctive relief, attorneys' fees, costs, and any other relief deemed proper in the event of such

violation.


       14.    The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.


       15.    The permanent injunction shall remain in full force and effect unless and until

modified by order of this court.
                                                   5


                                                                       APPENDIX PAGE 0064
 Case
  Case3:18-cv-03254-M
       3:18-cv-03254-M Document
                        Document3129 Filed
                                      Filed03/03/20
                                            09/13/19 Page
                                                      Page676 of
                                                              of 77 PageID262
                                                                 8 PageID  339



     16.   TEXT ITALICIZED AND BOLDED INDICATES MODIFICATIONS MADE

BY THE COURT AFTER THE CONSENT JUDGMENT WAS SIGNED BY THE PARTIES

AND MADE WITH THE AUTHORITY OF COUNSEL FOR BOTH PARTIES, AS STATED

ON THE RECORD AT THE HEARING HELD ON SEPTEMBER 9, 2019.




                                       6


                                                      APPENDIX PAGE 0065
Case
 Case3:18-cv-03254-M
      3:18-cv-03254-M Document
                       Document3129 Filed
                                     Filed03/03/20
                                           09/13/19 Page
                                                     Page687 of
                                                             of 77 PageID263
                                                                8 PageID  340




                                                     APPENDIX PAGE 0066
Case
 Case3:18-cv-03254-M
      3:18-cv-03254-M Document
                       Document3129 Filed
                                     Filed03/03/20
                                           09/13/19 Page
                                                     Page698 of
                                                             of 77 PageID264
                                                                8 PageID  341




                                                     APPENDIX PAGE 0067
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 70 of 77 PageID 342




     EXHIBIT %



                                                   APPENDIX PAGE 0068
                                            7UHVV6\QRQ\PV7UHVV$QWRQ\PV_7KHVDXUXVFRP
               Case 3:18-cv-03254-M Document 31 Filed 03/03/20                         Page 71 of 77 PageID 343
                                'LFWLRQDU\FRP                                                7KHVDXUXVFRP


     6<121<06
                            WUHVV                                                                                        




   WUHVV >WUHV@                                                                                     6(('(),1,7,212)WUHVV


      QRXQ KDLU

       6\QRQ\PVIRUWUHVV

        EUDLG                                     ORFN                                      ULQJOHW
        FXUO                                      SODLW

                                                                                                          02675(/(9$17




   5RJHW VVW&HQWXU\7KHVDXUXV7KLUG(GLWLRQ&RS\ULJKWE\WKH3KLOLS/LHI*URXS




   (;$03/(6)5207+(:(%)2575(66



             6KHOLIWHGDWUHVVRQKHUIRUHILQJHUDQGVPRRWKHGLWDJDLQVWWKHVXQOLJKW

             7KHJORU\RIWKHSLSHDV7UHVVKDGVXJJHVWHGOD\LQLWVFDUYLQJ

             7KHPRUH,H[DPLQHGWKHSLSHWKHPRUHDPD]HG,ZDVDW7UHVV VJHQHURVLW\

             ,SURSRVHWKDWZHDFWRQ7UHVV VVXJJHVWLRQDQGJRDQGPDNHLQTXLULHVRIKLP

             7UHVVKDGILOOHGWKHSLSHDQGKDQGHGLWZLWKDOLJKWHGPDWFKWR%RE

             ,FRXOGVHHWKDW%UDVKHUGLGQRWDOWRJHWKHUOLNHWKHWRQHLQZKLFK7UHVVUHSHDWHGKLVZRUGV

             ,I 7UH
                 UHVV
                   VV FKR
                       KRVH WRSR
                       KRVH    S LV
                               SR LVRQ WKH
                                  LVRQ  KH PDQ
                                            DQ LW ZDV KLV
                                                         LV DIIDL
                                                               DLU
                                                                LU
                                                                  U QRWW PLQ
             ,I7UHVVFKRVHWRSRLVRQWKHPDQLWZDVKLVDIIDLUQRWPLQHLQH
                                                                           LQHH

             ,,DPDZDUH7UHVVRIKRZ\RXSULGH\RXUVHOIXSRQ\RXULQJHQXLW\
                DP DZDUH7
                          7UHVV RIIK
                                     KRZ\RX SULG
                                               LGH \RXUVHOIOI XSRQ \RXU LQJHQXLWLW\
                                                      6((025((;$03/(6
                                                                                          APPENDIX PAGE 0069
KWWSVZZZWKHVDXUXVFRPEURZVHWUHVV                                                                                           
                                            7UHVV_'HILQLWLRQRI7UHVVDW'LFWLRQDU\FRP
                Case 3:18-cv-03254-M Document 31 Filed 03/03/20                         Page 72 of 77 PageID 344
                                 'LFWLRQDU\FRP                                                  7KHVDXUXVFRP


     '(),1,7,216
                               WUHVV                                                                                   




     723'(),1,7,216                5(/$7('&217(17         (;$03/(6                (;3/25(',&7,21$5<            %5,7,6+




             WUHVV              >WUHV@   6+2:,3$   
             6((6<121<06)25WUHVV217+(6$8586&20



             QRXQ
                   8VXDOO\WUHVVHVORQJORFNVRUFXUOVRIKDLU
                   DSODLWRUEUDLGRIKDLU




             :25'65(/$7('7275(66

             EUDLGORFNFXUOSODLWULQJOHW




             :25'61($5%<75(66

             WUHSRQHPLFLGDOWUHSSHWUHVWLQHWUHVLVWUHVSDVVWUHVVWUHVVHGWUHVVXUHWUHVV\WUHVWOH
             WUHVWOHWDEOH




                                                                                            APPENDIX PAGE 0070
KWWSVZZZGLFWLRQDU\FRPEURZVHWUHVV                                                                                     
Case 3:18-cv-03254-M Document 31 Filed 03/03/20   Page 73 of 77 PageID 345




             ([KLELW<




                                                   APPENDIX PAGE 0071
            Case 3:18-cv-03254-M Document 31 Filed 03/03/20                                 Page 74 of 77 PageID 346

To:                  I&I Hair Corp (sul@sulleelaw.com)
Subject:             U.S. Trademark Application Serial No. 88305635 - EZBRAID - N/A
Sent:                December 03, 2019 04:11:48 PM
Sent As:             ecom125@uspto.gov
Attachments:

                                          United States Patent and Trademark Office (USPTO)
                                    Office Action (Official Letter) About Applicant’s Trademark Application



                                                           U.S. Application
                                                           Serial No.
                                                           88305635


                                                           Mark:
                                                           EZBRAID


                                                           Correspondence
                                                           Address:
                                                              Sul Lee
                                                              SUL LEE
                                                           LAW FIRM,
                                                           PLLC.
                                                               3030 Lyndon
                                                           B Johnson Fwy,
                                                           Suite 1130
                                                              Dallas, TX, ,
                                                           75234


                                                           Applicant: I&I
                                                           Hair Corp


                                                           Reference/Docket
                                                           No. N/A


                                                           Correspondence
                                                           Email Address:

                                                           sul@sulleelaw.com




                                                       SUSPENSION NOTICE
                                                        No Response Required



Issue date: December 03, 2019




The application is suspended for the reason(s) specified below. See 37 C.F.R. §2.67; TMEP §§716 et seq.


                                                                                                APPENDIX PAGE 0072
             Case 3:18-cv-03254-M Document 31 Filed 03/03/20                                    Page 75 of 77 PageID 347


The pending application(s) below has an earlier filing date or effective filing date than applicant’s application. If the mark in the application(s)
below registers, the USPT’ may refuse registration of applicant’s mark under Section 2(d) because of a likelihood of confusion with the
registered mark(s). 15 U.S.C. §1052(d); see 37 C.F.R. §2.83; TMEP §§1208.02(c). Action on this application is suspended until the prior-filed
application(s) below either registers or abandons. 37 C.F.R. §2.83(c). Information relevant to the application(s) below was sent previously.


       - U.S. Application Serial No(s). 88247544


The undersigned e’amining attorney notes that the previously issued Unnecessary Disclaimer re’uirement outlined in the May 8, 2019 ’ffice
action has been satisfied applicant in its ’ctober 31, 2019 Response to ’ffice action. Additionally, the undersigned e’amining attorney hereby
WITHDRAWS the previously issued Section 2(d) refusal outlined in the May 8, 2019 ’ffice action, based on applicant’s claim of ownership.


Suspension process. The USPT’ will periodically check this application to determine if it should remain suspended. See TMEP §716.04. As
needed, the trademark e’amining attorney will issue a letter to applicant to in’uire about the status of the reason for the suspension. TMEP
§716.05.


No response required. Applicant may file a response, but is not re’uired to do so.




                                              /Justin Berlin/
                                              Justin Berlin
                                              Trademark E’amining Attorney
                                              Law ’ffice 125
                                              (571) 272-5544
                                              ’ustin.berlin@uspto.gov




                                                                                                   APPENDIX PAGE 0073
             Case 3:18-cv-03254-M Document 31 Filed 03/03/20                        Page 76 of 77 PageID 348

To:                 I&I Hair Corp (sul@sulleelaw.com)
Subject:            U.S. Trademark Application Serial No. 88305635 - EZBRAID - N/A
Sent:               December 03, 2019 04:11:50 PM
Sent As:            ecom125@uspto.gov
Attachments:

                                United States Patent and Trademark Office (USPTO)


                                              USPTO OFFICIAL NOTICE


                                          Office Action (Official Letter) has issued
                                                 on December 03, 2019 for
                                   U.S. Trademark Application Serial No. 88305635


Your trademark application has been reviewed by a trademark examining attorney. As part of that review, the assigned attorney has
issued an official letter. Please follow the steps below.


(1) Read the official letter. No response is necessary.


(2) Direct questions about the contents of the Office action to the assigned attorney below.


/Justin Berlin/
Justin Berlin
Trademark Examining Attorney
Law Office 125
(571) 272-5544
justin.berlin@uspto.gov




Direct questions about navigating USPTO electronic forms, the USPTO website, the application process, the status of your
application, and/or whether there are outstanding deadlines or documents related to your file to the Trademark Assistance Center
(TAC).




GENERAL GUIDANCE
·   Check the status of your application periodically in the Trademark Status & Document Retrieval (TSDR) database to avoid
    missing critical deadlines.

·    Update your correspondence email address, if needed, to ensure you receive important USPTO notices about your
    application.




                                                                                      APPENDIX PAGE 0074
            Case 3:18-cv-03254-M Document 31 Filed 03/03/20                        Page 77 of 77 PageID 349

·    Beware of misleading notices sent by private companies about your application. Private companies not associated with
    the USPTO use public information available in trademark registrations to mail and email trademark-related offers and notices –
    most of which require fees. All official USPTO correspondence will only be emailed from the domain “@uspto.gov.”




                                                                                      APPENDIX PAGE 0075
